Citation Nr: 0506079	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION


The veteran, who is the appellant in this case, served on 
active duty from 
February 1969 to September 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service connection for a 
skin rash, to include as due to exposure to herbicides, with 
an initial non-compensable rating.

The veteran testified via videoconference in June 2002 in a 
hearing held on appeal before the Board.

During the course of the current appeal, the RO granted an 
increase in evaluation from 0 to 10 percent. However, but 
since the veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, the claim will remain 
in controversy, as less than the maximum available benefit 
was awarded. 
AB v. Brown, 6 Vet.App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected skin rash disability is 
manifested by a rash on the his lower abdomen, groin, arms, 
and legs that covers from 5 to 20 percent of the body; with 
minimal scaling, exfoliation, or exudation; with symptoms of 
itchiness, particularly during warm summer months; with 
bleeding when scratched; with no apparent disfigurement; and 
with systemic treatment that consisted of fungal creams and 
corticosteroid medication of Triamcinolone for more than six 
weeks during the past 12 months.




CONCLUSION OF LAW

The criteria for an initial increased disability rating of 30 
percent for the veteran's service-connected skin rash 
disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004). In a February 2001 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to his claim. Specifically, the RO informed the 
veteran that to establish entitlement, he will need to obtain 
medical records, employment records, and service records. The 
RO informed the veteran that to establish entitlement, he 
will need to obtain evidence to show in service occurrence or 
aggravation of a disease or injury, and he must show a 
relationship between the disease or injury, and his current 
level of disability. In a May 2004 duty to assist letter, the 
veteran was informed that to receive a higher evaluation, he 
will need to show an increase in the severity of his 
disability. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004). In its February 2001 
letter, the RO informed the veteran that it would continue to 
assist him in obtaining his medical records, employment 
records, records from other federal agencies, and any other 
records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the February 2001 
letter, the RO informed the veteran of the evidence that it 
had acquired related to his case and instructed the veteran 
to provide information about any additional information or 
evidence that he wanted VA to help him obtain. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). Throughout the adjudication 
process and in the February 2001 letter, the RO has asked the 
veteran to provide VA with information about evidence that 
might be available, and was told VA would assist him in 
obtaining any additional evidence. When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records. 

In May 2004, the veteran was sent a duty to assist letter for 
his increased rating claim. The veteran was informed that if 
he received any additional medical treatment from a private 
or VA physician, he needed to notify VA to enable it to 
assist him in obtaining the records. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background 

The veteran claims that he developed a skin condition as a 
result of being exposed to Agent Orange while serving in 
Vietnam. A VA skin disease examination was conducted in June 
2001. At the examination the veteran reported that when he 
was in Vietnam he developed a rash on his legs. He stated 
that he used several different fungal creams that helped to 
alleviate the itching and burning of the rash on his left 
knee which has spread to his posterior left thigh and lower 
abdomen. The examination found that the veteran had a 1 x 2 
inch rash on the left knee with some scarring. The veteran 
also had a red, raised, scattered, patchy area that measured 
approximately 4 x 4 inches. The veteran had scattered small 
areas on the lower abdominal wall. The rash did not appear to 
be as severe as the one on his left leg. On the posterior 
left thigh he had scattered, red, raised areas. There was no 
ulceration, no exfoliation, and no crusting. The VA examiner 
diagnosed the veteran with a fungal infection on the left leg 
and abdomen.

VA outpatient treatment records from October 2001 to August 
2003 indicate intermittent treatment with topical rash 
medication. The veteran was treating his rash with Lamisil 
cream. He was also given Diflucan and Mycelex for treatment. 
In May 2002, the veteran indicated that his rash appeared 
mostly on his lower abdomen, groin, and on his legs. When the 
rash appeared on his legs, it would became a large patch, 
blister, and would usually become better. In March 2003, the 
veteran complained of a rash on his scalp and a patch on his 
right face. The rash was described as reoccurring, often 
becoming worse during the summer.

At his video conference hearing held on appeal before the 
Board in June 2002, the veteran testified that he had limited 
success in treating his rash with medication. He indicated 
that he used pills and topical creams to keep the rash from 
itching. The veteran found it very difficult to refrain from 
scratching the rash, which when scratched would fester and 
bleed. He indicated that during the wintertime, the rash 
would dry up completely and he barely noticed it. However, 
during the summer, the rash remerged and was made worse when 
he sweated. He complained that the rash also made it very 
difficult for him to sleep as he found himself scratching it 
all the time.

A VA dermatological examination was conducted in March 2003. 
The examination showed that the veteran had a faint, 
erythematous patch with excoriation on the left side of his 
neck that measured 3 x 3 cm. Both arms were shown to be dry 
and scaly. There were multiple excoriated, erythematous 
patches with vesiculation on both forearms. The lesions 
measured 5 x 4 cm on his right forearm and 6 x 5 cm on his 
left forearm. He had multiple cherry angiomas on his chest 
and back. Both legs were shown to be dry and scaly. There was 
a 4 x 3 cm ill-defined, erythematous, maculosquamous patch 
with excoriation on the calf of his left leg. No systemic 
symptoms were noted and there was no scarring or 
disfigurement shown. 

The VA examiner noted that the lesions were mostly localized 
to exposed areas on the body on the forearms and on the neck. 
On the left neck area, it was not exposed. The VA examiner 
stated that the extent of the disease involved less than 5 
percent of the veteran's body but remarked that based on the 
veteran's report that the disease involved his arms, chest, 
and legs, the examiner indicated that it could involve up to 
20 percent of his body. The lesions were noted to have been 
present intermittently since the Vietnam War. Although he 
noted there was no scarring or apparent disfigurement from 
them, the lesions were visible.

The VA examiner also noted that the patient did not have any 
systemic symptoms from his disability, but did have local 
symptoms of itching, burning, and irritation. The examiner 
also noted the veteran's history of medication. The veteran 
had used topical Lamisil in the past, which helped him with 
his rash. He had also received Mycelex, Diflucan, and topical 
Clotrimazole for treatment. The veteran had not used topical 
steroids or systemic steroids for his problem, until the date 
of the examination. At the examination, the VA examiner 
prescribed the veteran topical Triamcinolone (a 
corticosteroid) for the lesions on his arms and noted that 
the veteran would be reevaluated after two months depending 
on the response.

VA outpatient records indicate that in August 2003, the 
veteran was still using fungal creams for his skin rash 
problem. The medication records indicate that the veteran was 
given a prescription to use the Triamcinolone corticosteroid 
ointment to treat the rash on his arms. The veteran was 
instructed to apply the medication on the affected areas 
twice a day from March 2003 to March 2004.


Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disabilities 
in October 2001. Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2004).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from the 
service-connected disability. 38 C.F.R. § 4.1. (2004). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

With respect to the veteran's increased rating claim, the 
Board notes that during the pendency of the veteran's appeal, 
the diagnostic criteria for evaluating skin disorders were 
revised. See 67 Fed. Reg. 49,590 (2002). The regulation 
became effective August 30, 2002 and is codified as amended 
at 38 C.F.R. § 4.118, Diagnostic Code 7806.
 
In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue. If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects. Generally, if applying the new provision 
would produce such retroactive effects, the new provision 
should not apply the new provision to the claim.  If applying 
the new provision would not produce retroactive effects, the 
new provision must be applied. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects. Generally, a statute or regulation would 
have a disfavored retroactive effect if it attaches new legal 
consequences to events completed before its enactment or 
extinguishes rights that previously accrued.  Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

The rating code in effect for rating skin rashes is contained 
in the rating code for dermatitis and eczema. See 38 C.F.R. § 
4.118, Diagnostic Code 7806. Prior to August 30, 2002, the 
service-connected skin disorders was evaluated by analogy to 
eczema, and a 50 percent evaluation was provided where there 
was ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant; a 30 percent evaluation was provided where there 
was exudation or itching constant, extensive lesions, or 
marked disfigurement; a 10 percent evaluation was provided 
where there was exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; and a zero 
percent rating was provided where there was slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area. 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7806 (prior to August 30, 2002).

Effective on and after August 30, 2002, the revised 
regulations for evaluating service-connected skin disorders 
was evaluated according to the following criteria: A 60 
percent evaluation is provided where more than 40 percent of 
the entire body or more than 40 percent of the exposed areas 
is affected, or there is constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressant 
drugs are required during the past 12-month period; a 30 
percent evaluation is provided where 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressant drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period; a 10 percent evaluation is provided 
where 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of the exposed 
areas is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressant drugs are required 
for a total duration of less than six weeks during the past 
12-month period; and a zero percent rating is provided where 
less than 5 percent of the entire body or at least 5 percent 
but less than 5 percent of the exposed areas is affected, and 
no more than topical therapy is required during the past 12- 
month period. 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 
(2004).

In this case, the VA examination indicated that there were 
complaints of persistent itching, particularly during warmer 
months. The VA examiner did note the presence of lesions on 
the arms, however they did not appear to be extensive, as 
they affected only parts of the neck and arms. There was no 
scarring or disfigurement from it. There was also minimal 
scaling, exfoliation, and exudation

The VA examiner observed that the disease affected only 5 
percent of the body, but conceded that based on the veteran's 
report that it affected his arms, chest and leg, the disease 
may involve up to 20 percent of the body. The rash has caused 
sleep depriving itchiness, primarily during the summer. The 
veteran has also indicated that during the wintertime the 
rash dries up and does not bother him much.

The veteran's March 2003 VA dermatological examination 
indicated that he was placed on a systemic treatment for his 
lesions that consisted of topical Triamcinolone, a 
corticosteroid medication, to be applied twice a day on the 
affected areas as needed. See Physician Desk Reference. It 
was noted that the veteran would be revaluated after two 
months to observe the response of the medication. VA reports 
indicated that the medication was authorized to be used from 
March 2003 to March 2004.

The evidence therefore shows that the assignment of a 30 
percent for the veteran's skin rash is warranted. The record 
indicates the veteran required systemic therapy through the 
use of a corticosteroid that was required for six weeks or 
more during the past twelve months. See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004). The veteran has indicated that 
the rash irritation affects him primarily during the warmer 
summer months with an abatement of symptoms during the 
wintertime. The Board finds that the evidence demonstrates 
that the required corticosteroid treatment was systemic, but 
not constant or near constant. Therefore, the evidence does 
not show that the veteran is entitled to a higher evaluation 
beyond 30 percent.

With all reasonable doubt resolved in the veteran's favor, it 
is concluded that this evidence more nearly approximates a 30 
percent evaluation for the veteran's skin rash disability.

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected claim. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the disabilities. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected skin rash disability are those 
contemplated by the regular schedular standards. It must be 
emphasized that the disability ratings are not job specific. 
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1 (2004). 
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2004).








ORDER

Entitlement to an evaluation of 30 percent for service-
connected skin rash disability is granted.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


